Citation Nr: 0021624	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-16 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Charles W. Schiesser, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant







INTRODUCTION

The veteran served on active duty from May 1941 to August 
1945.

The current appeal arose from an October 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO, in addition to multiple other 
actions, and in pertinent part for the purpose of the current 
appellate review, denied entitlement to service connection 
for migraine headaches.

In August 1997, after adjudicating other multiple issues then 
pending on appeal, the Board of Veterans' Appeals (Board) 
remanded the claim of entitlement to service connection for 
headaches to ascertain the nature of the headaches claimed, 
in view of the fact that service connection had already been 
granted for psychosis due to trauma, rated as 100 percent 
disabling, which includes headaches as a manifestation 
thereof.

While the case was in remand status the RO denied several 
other claims for which the veteran filed notices of 
disagreement in response thereto.  He was issued statements 
of the case; however, no substantive appeals were filed and 
these other claims are not otherwise considered part of the 
current appellate review.

In July 1999 the RO affirmed the denial of entitlement to 
service connection for migraine headaches.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for migraine 
headaches is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for migraine 
headaches is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show the veteran sustained a 
concussion from a head injury in a February 1945 train wreck.  
He complained of headaches and was examined by a neurologist.  
Evidence of exaggerated response to neurological testing was 
reported.  No neurological abnormalities were found on 
examination and there was no neurological diagnosis.  
Hypochondriacal trends were reported present on a July 1945 
psychological examination.  

The veteran continued to voice complaints of headaches on VA 
psychiatric and neurological examinations conducted post 
service, and he was diagnosed with post-traumatic 
encephalopathy manifested by abnormalities including 
cephalalgia in June 1948.

The veteran complained of headaches when examined by VA in 
July 1952, January 1980, April 1980.

An August 1991 VA outpatient treatment report shows the 
veteran complained of right temporal lobe pain.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in April 1994, a transcript of which has been 
associated with the claims file.  He testified that he was 
still experiencing headaches.

VA psychotherapy reports dated in 1994 show the veteran 
complained of having headaches since his accident in service.

A June 1994 VA general medical examination report shows the 
veteran reported that his headaches had been diagnosed as 
migraine in nature by other physicians.  He was diagnosed 
with migraine and tension headaches.

A June 1994 VA special psychiatric examination report shows 
the veteran's somatic complaints included headaches.  Anxiety 
disorder was diagnosed.

Associated with the claims file are affidavits dated in 1995 
from lay persons advising of the change in the veteran's 
health after service at which time he was said to suffer from 
migraine headaches.

Associated with the claims file in 1995 was a detailed 
private report from a counselor on the veteran's condition 
which was noted to include headaches.

A December 1996 VA general medical examination report 
concluded in a pertinent diagnosis of migraine headaches by 
history.  

VA conducted a special psychiatric examination of the veteran 
in April 1998.  No pertinent findings referable to headaches 
were reported.

VA conducted a special neurological examination of the 
veteran in April 1998.  The examiner noted that the claims 
file had been reviewed and that the purpose of the 
examination was to ascertain the nature and etiology of the 
veteran's headaches.  The veteran complained of longstanding 
headaches.  The examiner recorded that the veteran 
subjectively experienced headaches.  The headaches were not 
characteristic of classic migraine headaches but might have a 
vascular component to them.  Based on the notes in the record 
that the veteran had a period of time when he was not 
complaining of headaches, and the lack of any notation in 
recent clinic notes that he was being troubled by headaches, 
the examiner noted it would appear to be a relatively minor 
problem.  

The examiner noted that based on the veteran's improbable 
history of 400 deaths in a train accident and on his 
abnormalities on physical examination which would be 
difficult to explain on the basis of any physiological 
defect, it would seem unlikely that the headaches were a 
major serious problem that goes back to the accident during 
World War II.

Service connection has been granted for psychosis due to 
trauma, rated as 100 percent disabling; appendectomy scars, 
rated as noncompensable; and a forehead scar, rated as 
noncompensable.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or; if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for migraine 
headaches must be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.



The evidence of record shows the veteran developed headaches 
subsequent to concussion from a train wreck in service.  
During service special neurological examination failed to 
result in a finding of a disorder to include migraine 
headaches.  The veteran did continue to complain of headaches 
which were associated with his psychiatric disability.  As 
the Board noted earlier, service connection has been granted 
for a psychiatric disorder which includes headaches as a 
manifestation thereof.

The veteran contends that his headaches warrant a grant of 
service connection. However, the competent medical evidence 
of record fails to show that the veteran has a headache 
disorder linked to service other than symptomatology for 
which service connection has already been granted.  

In this regard, the Board notes that a VA neurologist who 
examined the veteran and reviewed the entire evidentiary 
record opined that the veteran's headaches did not constitute 
a disorder attributable to service so many years before.  In 
fact, the examiner discounted the veteran's contention that 
he has migraine headaches and in this regard specifically 
pointed out that his headaches were not characteristic of 
classic migraine headaches.

There is no competent medical evidence of record relating a 
separate and distinct headache disorder to service on any 
basis.  In addition there is no evidence that any chronic 
headache disorder (other than the psychiatric disorder with 
headaches as a manifestation thereof for which service 
connection has already been granted) was shown in service or 
during an applicable presumption period.  

Nor is there evidence of a relationship between the veteran's 
headaches and any alleged continuity of symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1990); Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, as is the case of the veteran, 
and lay persons whose affidavits are on file, such 
individuals including the veteran are not competent to make a 
medical diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's headaches are related to service or injury during 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and or obtained that would well grounded his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996); aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For these reasons the Board finds that the veteran has not 
presented or identified probative medical evidence of a nexus 
between his headaches and service.  Consequently, the Board 
concludes that the veteran's claim of entitlement to service 
connection for migraine headaches is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for migraine headaches is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for migraine headaches, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

